Exhibit 10.1

 

EXECUTION COPY

 

TAX MATTERS AGREEMENT, dated this 9th day of February, 2015 (this “Agreement”),
between Alliant Techsystems Inc., a Delaware corporation (“ATK”), and Vista
Outdoor Inc., a Delaware corporation (“Sporting”) and currently a wholly owned
subsidiary of ATK.

 

WHEREAS ATK, through its Subsidiaries, is engaged in the Sporting Business;

 

WHEREAS ATK is the common parent corporation of an affiliated group (within the
meaning of Section 1504(a) of the Code) that includes Sporting;

 

WHEREAS, on the terms and subject to conditions set forth in the Transaction
Agreement, ATK will, and will cause its applicable Subsidiaries to, consummate
the Sporting Transfers;

 

WHEREAS, following the Sporting Transfers, on the terms and subject to
conditions set forth in the Transaction Agreement, the Distribution will occur;

 

WHEREAS, following the Distribution, on the terms and subject to conditions set
forth in the Transaction Agreement, the Merger will occur; and

 

WHEREAS the Parties intend each of the Sporting Transfers, Distribution and
Merger to qualify for its respective Intended Tax Treatment;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                 Definition of Terms.  The following terms shall
have the following meanings.  Capitalized terms used but not defined in this
Agreement shall have the meanings ascribed to them in the Transaction Agreement.

 

“25% Sporting Transaction” means any Proposed Acquisition Transaction of
Sporting, determined by substituting “25%” for “30%” in the definition of
Proposed Acquisition Transaction.

 

“Accounting Firm” has the meaning set forth in Section 2.03.

 

“Active Trade or Business” has the meaning set forth in Section 5.02(a)(iii).

 

“Agreement” has the meaning set forth in the preamble.

 

--------------------------------------------------------------------------------


 

“ATK” has the meaning set forth in the preamble.

 

“ATK Consolidated Tax Return” means any Tax Return for any consolidated,
combined, unitary or similar group that includes both (i) any member of the ATK
Separate Group and (ii) any member of the Sporting Separate Group.

 

“ATK Separate Group” means the group comprised of ATK and the ATK Subsidiaries,
except the members of the Sporting Separate Group.

 

“ATK Separate Tax Return” means any Tax Return that (i) includes any member of
the ATK Separate Group and (ii) does not include any member of the Sporting
Separate Group.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Combined Group” means the ATK Separate Group and the Sporting Separate Group,
taken together.

 

“Complete Period Tax Return” has the meaning set forth in Section 2.01(a).

 

“Complete Period True-Up Amount” has the meaning set forth in Section 2.01(a).

 

“Designated Sporting Representations” means the Tax Opinion Representations set
forth on Schedule 1.01.

 

“Equity” means, with respect to a Party, (i) all classes or series of capital
stock of such Party, (ii) all options, warrants and other rights to acquire
interests described in clause (i) and (iii) all other instruments properly
treated as equity of such Party for U.S. Federal income Tax purposes.

 

“Hypothetical Sporting Tax Return” has the meaning set forth in Section 2.02.

 

“Indemnifying Party” means a Party that has an obligation to make an Indemnity
Payment.

 

“Indemnified Party” means a Party that is entitled to receive, or whose
Subsidiary is entitled to receive, an Indemnity Payment.

 

“Indemnity Payment” means any indemnity payment arising out of Section 3.01 or
3.02 of this Agreement.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Legal Comfort” means, with respect to any actual or proposed act or omission of
a Party or any of its Subsidiaries that would otherwise violate

 

2

--------------------------------------------------------------------------------


 

Section 5.02(a), either (i) a private letter ruling issued by the IRS or (ii) an
Unqualified Tax Opinion, in each case at the election of such Party, in either
case reasonably satisfactory to the other Party in both form and substance,
including with respect to any underlying assumptions or representations and any
legal analysis contained therein, and concluding that such act or omission will
not cause any of the Sporting Transfers, Distribution or Merger to fail to
qualify for its respective Intended Tax Treatment.

 

“Legal Comfort Representation Breach” means, with respect to a Party, the
failure to be true when made of any representation of (i) any member of (A) in
the case of Sporting, the Sporting Separate Group or (B) in the case of ATK, the
ATK Separate Group or (ii) any counterparty to any Proposed Acquisition
Transaction of such Party (or any Affiliate of such counterparty), in each case
for purposes of providing Legal Comfort to the other Party under
Section 5.02(b).

 

“Objections” has the meaning set forth in Section 2.03(a).

 

“Orbital Group” means the group comprised of Orbital and the Subsidiaries of
Orbital.

 

“Ordinary Taxes” means all Taxes other than (i) Transaction Taxes and
(ii) Transfer Taxes.

 

“Parties” means ATK and Sporting.

 

“Partial Period Loss Amount” has the meaning set forth in Section 2.02(d).

 

“Partial Period True-Up Amount” has the meaning set forth in Section 2.02(c).

 

“Payments and Credits” means, with respect to any Tax Return, the aggregate
amount of payments made and refundable credits applied that, in each case,
reduce any Taxes payable (or increase any amounts creditable or refundable) in
respect of such Tax Return, including (A) if such Tax Return includes IRS
Form 1120 (or any successor thereto), payments and credits set forth on line 32
of the 2013 version of such form (or the relevant predecessor or successor to
such line) and (B) if such Tax Return is not described in clause (A), any
similar payments or credits set forth on comparable lines of other applicable
forms for such Tax Return, but, in each case, only to the extent such payments
or credits were made (or, in the case of such credits, resulted from any such
payments made) before the Distribution.

 

“Proposed Acquisition Transaction” means, with respect to a Party, any
transaction or series of transactions (or any agreement, understanding or
arrangement to enter into a transaction or series of transactions) as determined
for purposes of Section 355(e) of the Code, in connection with which one or more
Persons would directly or indirectly acquire, or have the right to acquire, from
any other Person(s) (i) in the case of Sporting, Equity of Sporting that, when
combined with all other such transactions that occur after the Distribution,
comprises 30% or more of the value or the total combined

 

3

--------------------------------------------------------------------------------


 

voting power of all Equity of Sporting immediately after such transaction or, in
the case of a series of related transactions, immediately after any transaction
in such series or (ii) in the case of ATK, Equity of ATK.  For purposes of the
preceding sentence, any recapitalization, repurchase or redemption of Equity of
a Party, and any amendment to the certificate of incorporation or other
organizational documents of a Party, shall be treated as an indirect acquisition
of Equity of such Party by any shareholder of such Party to the extent such
shareholder’s percentage interest in the Equity of such Party increases by vote
or value. Notwithstanding the foregoing, a “Proposed Acquisition Transaction”
shall not include any of the following acts: (w) the adoption by a Party of a
shareholder rights plan that meets the requirements of IRS Revenue Ruling 90-11;
(x) the transfer of Equity of a Party that satisfies Safe Harbor VII (relating
to transfers on established markets) of Section 1.355-7(d)(7) of the
Regulations; (y) the issuance of Equity of a Party that satisfies Safe
Harbor VIII (relating to acquisitions in connection with a Person’s performance
of services) of Section 1.355-7(d)(8) of the Regulations; or (z) the issuance of
Equity of a Party that satisfies Safe Harbor IX (relating to acquisitions by a
retirement plan of an employer) of Section 1.355-7(d)(9) of the Regulations. 
The provisions of this definition are intended to monitor compliance with
Section 355 of the Code and shall be interpreted accordingly.  Any clarification
of, or change in, Section 355 of the Code or the Regulations thereunder shall be
incorporated into this definition and its interpretation, provided that no such
clarification or change shall have the effect of narrowing the acts that fall
within this definition.

 

“Protective Section 336(e) Election” means, with respect to an entity, a
protective election under Section 336(e) of the Code (and any similar provision
of any U.S. state or local jurisdiction) and Section 1.336-2(j) of the
Regulations to treat the disposition of the stock of such entity (pursuant to
the Distribution) as a deemed sale of the assets of such entity in accordance
with Section 1.336-2(h) of the Regulations.

 

“Refund Recipient” has the meaning set forth in Section 3.04.

 

“Regulations” means the U.S. Treasury regulations promulgated under the Code.

 

“Sporting” has the meaning set forth in the preamble.

 

“Sporting Audit Amount” means, in the case of any ATK Consolidated Tax Return
adjusted by a Taxing Authority or amended (or otherwise altered) by any member
of the ATK Separate Group, in each case after the Distribution, the result
(which may be negative) of subtracting:

 

(i)                                     the aggregate amount of Ordinary Taxes
that would have been paid with respect to such Tax Return by the members of the
ATK Separate Group, calculated by taking into account (A) all adjustments made
to such Tax Return that arise from a Determination made after the Distribution
and (B) all amendments (and other alterations) made to such Tax Return by any
member of the ATK Separate Group after the Distribution, but, in each case,
excluding all such adjustments, amendments and alterations of Sporting Business
Items; from

 

4

--------------------------------------------------------------------------------


 

(ii)                                  the aggregate amount of Ordinary Taxes
actually paid with respect to such Tax Return by the members of the ATK Separate
Group, calculated by taking into account (A) all adjustments made to such Tax
Return that arise from a Determination made after the Distribution and (B) all
amendments (and other alterations) made to such Tax Return by any member of the
ATK Separate Group after the Distribution (in each case, whether of Sporting
Business Items or otherwise).

 

“Sporting Business Item” means any item of income, gain, loss or deduction, or
any Tax Attribute, in each case only if such item or Tax Attribute is allocable
solely to the Sporting Business.  The determination of whether an item or Tax
Attribute is allocable solely to the Sporting Business shall be made in a manner
consistent with the principles used by ATK to allocate such item or Tax
Attribute, or customarily used by ATK to allocate similar items or Tax
Attributes, among its business segments for purposes of financial reporting,
including GAAP.

 

“Sporting Section 355(e) Event” means the application of Section 355(e) of the
Code to the Distribution by reason of the direct or indirect acquisition by one
or more persons of stock representing a 50-percent or greater interest (within
the meaning of Section 355(e)(2)(A)(ii) of the Code) in any member of the
Sporting Separate Group.

 

“Sporting Separate Group” means the group comprised of Sporting and the Sporting
Subsidiaries.

 

“Sporting Separate Tax Return” means any Tax Return that (i) includes any member
of the Sporting Separate Group and (ii) does not include any member of the ATK
Separate Group.

 

“Tax Attribute” means any Tax attribute, including any net operating loss, net
capital loss or Tax credit.

 

“Tax Contest” means an audit, review, examination or other administrative or
judicial proceeding, by any Taxing Authority, relating to any ATK Consolidated
Tax Return, ATK Separate Tax Return or Sporting Separate Tax Return.

 

“Tax Opinion Representations” means the representations made by ATK and Sporting
pursuant to Section 8.16(b) of the Transaction Agreement.

 

“Tax Return Preparer” has the meaning set forth in Section 4.01(c).

 

“Total Tax” means, with respect to any Tax Return, the aggregate amount of Taxes
paid or payable in respect of such Tax Return (determined before applying any
Payments and Credits with respect to such Tax Return), including (A) if such Tax
Return includes IRS Form 1120 (or any successor thereto), the sum of the total
Tax and estimated Tax penalty set forth on lines 31 and 33 of the 2013 version
of such form (or the relevant predecessors or successors to such lines) and
(B) if such Tax Return is not described in clause (A), any Taxes set forth on
comparable lines of other applicable forms for such Tax Return.

 

5

--------------------------------------------------------------------------------


 

“Transaction Agreement” means the Transaction Agreement dated as of April 28,
2014, by and among ATK, Sporting, Merger Sub and Orbital.

 

“Transaction Taxes” means all (i) Taxes imposed on ATK, Sporting or any of their
respective Subsidiaries resulting from the failure of any of the Sporting
Transfers, Distribution or Merger to qualify for its respective Intended Tax
Treatment and (ii) reasonable out-of-pocket legal, accounting and other advisory
or court fees incurred in connection with liability for Taxes described in
clause (i) of this definition.

 

“Transfer Tax Return” means a Tax Return required to be filed in connection with
the assessment of Transfer Taxes.

 

“True-Up Amount” means any Complete Period True-Up Amount, Partial Period
True-Up Amount or Partial Period Loss Amount.

 

“Unqualified Tax Opinion” means, with respect to any act or omission of a Party
or any of its Subsidiaries that would otherwise violate Section 5.02(a), an
unqualified “will” opinion of a U.S. Tax counsel of recognized national standing
reasonably acceptable to the other Party, issued after the Distribution, that
permits reasonable reliance by the other Party, it being understood that such
counsel, in issuing its opinion, shall (i) assume that each of the Sporting
Transfers, Distribution and Merger would have qualified for its respective
Intended Tax Treatment if the act or omission in question did not occur and
(ii) be permitted to rely on the validity and correctness, as of the date given,
of (A) any previously issued opinion of a U.S. Tax counsel of recognized
national standing or (B) any private letter ruling issued by the IRS, in each
case to the extent relating to the Sporting Distribution, Distribution or
Merger, unless such reliance would be unreasonable under the circumstances.

 

“Unresolved Objections” has the meaning set forth in Section 2.03(d).

 

ARTICLE II

 

SECTION 2.01.                 Complete Period True-Up Amount.  (a) As promptly
as practicable after the Distribution Date, ATK shall prepare on a basis
consistent with past practice and deliver to Sporting a draft version of
(i) each ATK Consolidated Tax Return for income Taxes, which ATK Consolidated
Tax Return has not been filed as of the Distribution Date and is for a taxable
period that, as to each member of the Combined Group included in such Tax
Return, ends on or before the Distribution Date (“Complete Period Tax Return”),
and (ii) a computation of the Complete Period True-Up Amount with respect to
such Complete Period Tax Return.

 

(b)                                 No later than the tenth Business Day after
any Complete Period Tax Return and the Complete Period True-Up Amount with
respect to such Tax Return become final pursuant to Section 2.03, (i) if the
final Complete Period True-Up Amount for such Tax Return is positive, Sporting
shall pay to ATK such amount and (ii) if the

 

6

--------------------------------------------------------------------------------


 

final Complete Period True-Up Amount for such Tax Return is negative, ATK shall
pay to Sporting the absolute value of such amount.

 

(c)                                  The “Complete Period True-Up Amount” for
any Complete Period Tax Return shall equal the result (which may be negative) of
subtracting:

 

(i)                                     the Payments and Credits with respect to
such Tax Return; from

 

(ii)                                  the Total Tax with respect to such Tax
Return.

 

(d)                                 Notwithstanding anything to the contrary in
this Section 2.01 or Section 2.03, in the case of any Tax Return to which
Section 8.16(c) of the ATK Disclosure Letter applies, if, before the
Distribution Date, ATK delivered notice to Orbital pursuant to
Section 8.16(c) of the ATK Disclosure Letter with respect to such Tax Return,
then (i) the Parties shall continue to apply the procedures set forth in
Section 8.16(c) of the ATK Disclosure Letter with respect to such Tax Return and
(ii) when the Parties agree upon the final form of such Tax Return pursuant to
such procedures, such Tax Return shall become final and binding for all purposes
of this Agreement and the Complete Period True-Up Amount with respect to such
Tax Return shall be completed on the basis thereof.

 

SECTION 2.02.                 Partial Period True-Up Amount and Partial Period
Loss Amount.  (a) As promptly as practicable after the Distribution Date, ATK
shall prepare in accordance with the principles set forth on Schedule 2.02 and
deliver to Sporting a draft version of (i) a hypothetical ATK Consolidated Tax
Return for U.S. Federal income Taxes relating to the Sporting Business (the
“Hypothetical Sporting Tax Return”) and (ii) a computation of the Partial Period
True-Up Amount (and Partial Period Loss Amount, if applicable).  For the
avoidance of doubt, the Hypothetical Sporting Tax Return shall be treated as a
“Tax Return” for all purposes under this Agreement, unless the context requires
otherwise.

 

(b)                                 No later than the tenth Business Day after
the Hypothetical Sporting Tax Return and Partial Period True-Up Amount (and
Partial Period Loss Amount, if applicable) become final pursuant to
Section 2.03:

 

(i)                                     if the final Partial Period True-Up
Amount is positive, Sporting shall pay to ATK such amount;

 

(ii)                                  if the final Partial Period True-Up Amount
is negative, ATK shall pay to Sporting the absolute value of such amount; and

 

(iii)                               if the final Partial Period Loss Amount is
positive, ATK shall pay to Sporting such amount (in addition to any payment
required to be made pursuant to clause (ii) above).

 

(c)                                  The “Partial Period True-Up Amount” shall
be calculated as follows:

 

7

--------------------------------------------------------------------------------


 

(i)                                     the Total Tax with respect to the
Hypothetical Sporting Tax Return; minus

 

(ii)                                  the Payments and Credits with respect to
the Hypothetical Sporting Tax Return (determined, for the avoidance of doubt, in
accordance with paragraph 10 of Schedule 2.02) other than any such Payments and
Credits that both (a) were credits carried forward from a final Complete Period
Tax Return and (b) formed the basis for a payment made previously by ATK to
Sporting pursuant to Section 2.01(b); plus

 

(iii)                               the ATK Estimated Tax Payment.

 

(d)                                 If the Hypothetical Sporting Tax Return
reflects a net operating loss, the “Partial Period Loss Amount” for such Tax
Return shall equal thirty-eight percent (38%) of such net operating loss (which
amount shall, for the avoidance of doubt, be positive).

 

SECTION 2.03.                 Finalization of Tax Returns and True-Up Amounts. 
(a) No later than five Business Days after Sporting’s receipt of a draft version
of a Complete Period Tax Return and related computation of a Complete Period
True-Up Amount (pursuant to Section 2.01(a)) or the Hypothetical Sporting Tax
Return and related computation of the Partial Period True-Up Amount (and Partial
Period Loss Amount, if applicable) (pursuant to 2.02(a)), Sporting shall deliver
to ATK, in writing and specified in reasonable detail, any objections
(“Objections”) to such draft Tax Return and True-Up Amounts (it being understood
that Objections may not relate to any other disagreements).

 

(b)                                 If Sporting does not timely deliver
Objections to ATK in accordance with Section 2.03(a), then the applicable draft
Tax Return and True-Up Amounts shall become final.

 

(c)                                  If Sporting timely delivers Objections to
ATK in accordance with Section 2.03(a), then the Parties shall negotiate in good
faith to resolve their disagreement, and if the Parties succeed in resolving all
their disagreements, then the applicable Tax Return and True-Up Amounts shall
become final in the form agreed upon by the Parties.

 

(d)                                 If, after the fifth Business Day following
the delivery to ATK of Objections in accordance with Section 2.03(a), the
Parties have not resolved all their disagreements pursuant to Section 2.03(c),
the Parties shall submit to an to an independent accounting firm (the
“Accounting Firm”) mutually agreed upon by the Parties (such agreement not to be
unreasonably withheld) for resolution, any and all Objections that remain in
dispute  (“Unresolved Objections”).  The Parties agree that the determination
made by the Accounting Firm of such Unresolved Objections shall be made in a
manner consistent with Sections 2.01 and 2.02 and shall be final, binding and
conclusive.  Following such determination, the Parties shall cooperate to
jointly prepare the relevant Tax Return and compute the relevant True-Up Amounts
in a manner

 

8

--------------------------------------------------------------------------------


 

consistent with the Accounting Firm’s determination, and such Tax Return and
True-Up Amounts shall become final in the form so prepared by the Parties.

 

(e)                                  If the Parties engage the Accounting Firm
pursuant to Section 2.03(d):

 

(i)                                     each Party shall use commercially
reasonable efforts to keep the other Party reasonably informed, including by
(1) responding promptly to requests from the other Party for regular updates,
(2) inviting the other Party to participate in material conversations with the
Accounting Firm and (3) including the other Party in material written
communications with the Accounting Firm, in each case relating to the Accounting
Firm’s progress in preparing its determination;

 

(ii)                                  each Party shall cooperate with the other
Party and the Accounting Firm and shall use commercially reasonable efforts to
provide in a timely manner any information, data and assistance required or
requested by the Accounting Firm to prepare its determination properly;

 

(iii)                               fees and expenses of the Accounting Firm
pursuant to this Section 2.03 shall be borne one-half each by ATK and Sporting;

 

(iv)                              the scope of the disagreements to be resolved
by the Accounting Firm shall be limited to the Unresolved Objections submitted
to the Accounting Firm pursuant to Section 2.03(d), and any disagreement (or
portion thereof) not within such scope shall be resolved in accordance with
Section 7.05; and

 

(v)                                 the resolution of each disagreement relating
to the Unresolved Objections by the Accounting Firm under this Section 2.03
shall constitute an arbitration under the Federal Arbitration Act, and the
Accounting Firm shall be an arbitrator.  The arbitration shall have its seat in
New York and, without affecting the legal seat of the arbitration, hearings
shall take place in Washington, D.C.  The arbitration shall be conducted in the
English language and shall be governed by the rules of the American Arbitration
Association to the extent not inconsistent with this Section 2.03.

 

(f)                                   For purposes of applying the procedures
set forth in this Section 2.03 to the Hypothetical Sporting Tax Return, Partial
Period True-Up Amount and Partial Period Loss Amount (if applicable),
Section 2.03(a) shall be applied by substituting “30 Business Days” for “five
Business Days” and Section 2.03(d) shall be applied by substituting “20th
Business Day” for “fifth Business Day”.

 

SECTION 2.04.                 Non-Indemnity Treatment.  The Parties hereby
acknowledge and agree that the payments contemplated by this Article II are
affirmative contractual rights and obligations of the Parties and not
indemnities for Losses suffered by any Party.  Without limiting the generality
of the foregoing, the Parties’ rights and obligations under this Article II are
independent from the Parties’ rights and obligations relating to indemnification
pursuant to Article III and shall not be

 

9

--------------------------------------------------------------------------------


 

subject to adjustment as a result of any Determination.  Article III shall be
the Parties’ sole and exclusive remedy for indemnification under this Agreement.

 

ARTICLE III

 

Indemnification of Tax Liabilities and Tax Benefits

 

SECTION 3.01.                 ATK Indemnification of Sporting.  ATK shall be
liable for, and shall indemnify and hold all of the members of the Sporting
Separate Group harmless from:

 

(a)                                 For all taxable periods (i) Ordinary Taxes,
except for Sporting Audit Amounts that are positive, with respect to all ATK
Consolidated Tax Returns and (ii) Ordinary Taxes with respect to all ATK
Separate Tax Returns;

 

(b)                                 Transaction Taxes allocated to ATK pursuant
to Section 3.03; and

 

(c)                                  Transfer Taxes incurred as a result of the
Transactions, except Transfer Taxes arising out of the Transition Services
Agreement or the Supply Agreement.

 

SECTION 3.02.                 Sporting Indemnification of ATK.  Sporting shall
be liable for, and shall indemnify and hold all of the members of the ATK
Separate Group harmless from:

 

(a)                                 Ordinary Taxes with respect to all Sporting
Separate Tax Returns for all taxable periods;

 

(b)                                 Transaction Taxes allocated to Sporting
pursuant to Section 3.03; and

 

(c)                                  Sporting Audit Amounts that are positive
(other than any such amounts resulting from any breach by ATK of its obligations
under Section 4.03).

 

SECTION 3.03.                 Allocation of Transaction Taxes.  (a) All
Transaction Taxes, other than Transaction Taxes described in Section 3.03(b),
shall be allocated to ATK.

 

(b)                                 Subject to Section 3.03(c), Transaction
Taxes shall be allocated to Sporting if such Transaction Taxes would not have
been imposed but for:

 

(i)                                     a Sporting Section 355(e) Event;

 

(ii)                                  the failure to be true when made of any
Designated Sporting Representation; or

 

10

--------------------------------------------------------------------------------


 

(iii)                               any act or omission described in
Section 5.01 or Section 5.02 (without regard to whether Legal Comfort was
obtained) taken or omitted after the Distribution by any member of:

 

(A)                               the Sporting Separate Group, unless such
Transaction Taxes are attributable to a Legal Comfort Representation Breach of
ATK; or

 

(B)                               the ATK Separate Group, but only if such
Transaction Taxes are attributable to a Legal Comfort Representation Breach of
Sporting.

 

(c)                                  If any Transaction Taxes are described in
Section 3.03(b) but also would not have been imposed but for an act or omission
taken or omitted after the Distribution Date by any member of the ATK Separate
Group or before the Effective Time by any member of the Orbital Group, such
Transaction Taxes shall be allocated between Sporting and ATK in proportion to
the relative degrees of fault of the members of the Sporting Separate Group (and
such members’ Affiliates and counterparties to any consummated Proposed
Acquisition Transactions of Sporting) and the members of the ATK Separate Group
or Orbital Group (and such members’ Affiliates and counterparties to any
consummated Proposed Acquisition Transactions of ATK).

 

SECTION 3.04.                 Refunds after Indemnity Payments or Audits.  If
(a)  ATK, Sporting or any of their respective Subsidiaries receives any refund
of any amounts for which the other Party has previously made an Indemnity
Payment or (b)  ATK or any of its Subsidiaries receives any refund attributable
to (i) any carryback (or portion thereof) permitted by Section 4.03(b) or
(ii) any Sporting Audit Amount that is negative (the Party receiving, or whose
Subsidiary receives, such refund, a “Refund Recipient”), the Refund Recipient
shall pay to the other Party the entire amount of the refund (net of any Taxes
imposed with respect to such refund) within 20 Business Days of receipt;
provided, however, that the other Party, upon the request of the Refund
Recipient, shall repay the amount paid to the other Party (plus any penalties,
interest or other charges imposed by the relevant Taxing Authority) in the event
the Refund Recipient or any of its Subsidiaries is required to repay such
refund.  Any Tax credit, Tax reduction or Tax offset shall be treated as a
refund for purposes of this Section 3.04 and shall be treated as received by the
Refund Recipient (or one of its Subsidiaries) as and when applied to reduce the
cash Tax liability of such Refund Recipient (or one of its Subsidiaries).

 

ARTICLE IV

 

Tax Returns, Tax Contests and Other Administrative Matters

 

SECTION 4.01.                 Filing of Tax Returns and Payment of Taxes. 
(a) Except as described in Section 4.01(b), ATK shall timely prepare and file
(or cause to be prepared and filed) for all taxable periods (i) all ATK
Consolidated Tax Returns,

 

11

--------------------------------------------------------------------------------


 

(ii) all ATK Separate Returns and (iii) the Sporting Separate Returns set forth
on Schedule 4.01(a).

 

(b)                                 Sporting shall timely prepare and file (or
cause to be prepared and filed) all Sporting Separate Tax Returns for all
taxable periods, except those set forth on Schedule 4.01(a).

 

(c)                                  The Party required to prepare (or cause to
be prepared) a Tax Return pursuant to this Section 4.01 (the “Tax Return
Preparer”) shall (or shall cause its Subsidiaries to):

 

(i)                                     on or before the due date (including
extensions) of such Tax Return, (A) notify the other Party of any amount (or any
portion thereof) shown as due on such Tax Return for which such other Party
could reasonably be expected to be required to make an Indemnity Payment,
(B) provide the other Party a reasonable opportunity to review all such relevant
portions, (C) consider in good faith any reasonable comments made by the other
Party in respect of all such relevant portions and (D) prepare such relevant
portions on a basis consistent with past practice except as required by
applicable Law or to correct any clear error; and

 

(ii)                                  execute and timely file such Tax Return
and timely pay to the relevant Taxing Authority any amount shown as due on such
Tax Return, without prejudice to such Party’s right to be indemnified hereunder
with respect to such Taxes;

 

provided that, with respect to all Sporting Business Items, the following Tax
Returns shall be prepared and filed in a manner consistent with, to the maximum
extent possible under applicable Law, the final Hypothetical Sporting Tax
Return:  (x) each ATK Consolidated Tax Return for a taxable period that for at
least one member of the Combined Group included in such Tax Return includes, but
does not end on, the Distribution Date; and (y) for a taxable period that (for
all members of the Combined Group included in the relevant Tax Return) includes,
or begins after, the Distribution Date, each ATK Separate Tax Return and each
Sporting Separate Tax Return.

 

(d)                                 Notwithstanding the foregoing, this
Section 4.01 shall not apply to (i) Complete Period Tax Returns (and the Taxes
payable with respect thereto) and (ii) Transfer Tax Returns (and Transfer
Taxes).

 

SECTION 4.02.                 Transfer Tax Returns.  Each Transfer Tax Return
shall be prepared and filed, or caused to be prepared and filed, in a timely
manner with the appropriate Taxing Authority by the Party responsible, or whose
Subsidiary is responsible, for filing such Tax Return under applicable Law;
provided that such filing Party shall (x) use commercially reasonable efforts to
provide the other Party with a draft copy of such Tax Return before the due date
for filing such Tax Return (including extensions) and (y) consider in good faith
any comments provided by such other Party.  Such filing Party shall timely pay
to such Taxing Authority the amount shown as due

 

12

--------------------------------------------------------------------------------


 

on such Tax Return, without prejudice to such Party’s right to be indemnified
hereunder with respect to Transfer Taxes.

 

SECTION 4.03.                 Amendments and Carrybacks.  (a) Subject to
Section 4.03(b), each Party shall not (and shall cause its Subsidiaries not to)
file, amend, withdraw, revoke or otherwise alter any Tax Return if doing so
would reasonably be expected to (i) obligate the other Party to make an
Indemnity Payment (determined without regard to the parenthetical in
Section 3.02(c)) or (ii) cause such other Party or any of its Subsidiaries to
incur any Taxes for which it is not indemnified under this Agreement, in each
case without the prior written consent of such other Party (which consent shall
not be unreasonably withheld or delayed).

 

(b)                                 Sporting shall, and shall cause its
Subsidiaries to, waive, to the extent permissible under applicable Law, the
right to carry back any Tax Attribute to any ATK Consolidated Tax Return.  To
the extent such a waiver is not permitted under applicable Law, however,
Sporting shall be permitted to, and shall be permitted to cause its Subsidiaries
to, carry back any Tax Attribute to any ATK Consolidated Tax Return.

 

(c)                                  In the case of any carryback (or portion
thereof) not permitted under Section 4.03(b), (i) no payment with respect to
such carryback (or portion thereof) shall be due from any member of the ATK
Separate Group to any member of the Sporting Separate Group and (ii) if any
member of the Sporting Separate Group receives any refund, credit or offset of
any Taxes in connection with such carryback (or portion thereof), Sporting shall
promptly pay to ATK the full amount of such refund or the economic benefit of
such credit or offset (but net of any Taxes imposed with respect to such refund,
credit or offset).

 

SECTION 4.04.                 Information and Assistance.  Each Party shall
provide to the other Party all information and assistance reasonably requested
by the other Party as reasonably necessary to prepare any Tax Return on a timely
basis consistent with the current practices.

 

SECTION 4.05.                 Tax Contests.  (a) An Indemnified Party shall
promptly notify the Indemnifying Party of the commencement of any Tax Contest
that could reasonably be expected to (i) obligate the Indemnifying Party to make
an Indemnity Payment or (ii) cause the Indemnifying Party or any of its
Subsidiaries to incur any Taxes for which it is not indemnified under this
Agreement.  A failure by an Indemnified Party to give notice under this
Section 4.05(a) shall not relieve the Indemnifying Party’s indemnification
obligations under this Agreement, except to the extent that the Indemnifying
Party shall have been actually prejudiced by such failure.

 

(b)                                 Except as provided in Section 4.05(c),
Sporting shall have the exclusive right to control the conduct and settlement of
any Tax Contest relating to any Sporting Separate Tax Return not set forth on
Schedule 4.01(a), and ATK shall have the exclusive right to control the conduct
and settlement of all other Tax Contests.  Notwithstanding the foregoing, if the
conduct or settlement of any portion or aspect of any such Tax Contest could
reasonably be expected to obligate any Party to make an

 

13

--------------------------------------------------------------------------------


 

Indemnity Payment, then (i) the Indemnifying Party shall have the right to share
joint control over the conduct and settlement of that portion or aspect and
(ii) whether or not the Indemnifying Party exercises that right, the Indemnified
Party shall not accept or enter into any settlement that would obligate the
Indemnifying Party to make an Indemnity Payment without the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.

 

(c)                                  ATK and Sporting shall have the right to
control jointly the conduct and settlement of any Tax Contest insofar as it
relates to Transaction Taxes.  Notwithstanding the foregoing, ATK shall be
entitled to control exclusively the conduct and settlement of any Tax Contest
insofar as it relates to Transaction Taxes if ATK notifies Sporting that
(notwithstanding the rights and obligations of the Parties set forth elsewhere
in this Agreement) ATK agrees to (i) waive its rights to indemnification for
Transaction Taxes under Article III and (ii) pay, and indemnify all of the
members of the Sporting Separate Group from and against, any Transaction Taxes
resulting from such Tax Contest insofar as it relates to Transaction Taxes.

 

(d)                                 Each Party shall bear its own expenses in
the course of any Tax Contest, other than expenses included in the definition of
Transaction Taxes, which shall be governed by Article III.

 

ARTICLE V

 

Tax Matters Relating to the Transactions

 

SECTION 5.01.                 Mutual Covenants.  Neither Party shall take or
fail to take, or cause or permit its respective Subsidiaries to take or fail to
take, any action, if (i) such Party knows or reasonably should know that such
action or omission would be inconsistent with the qualification of any of the
Sporting Transfers, Distribution or Merger for its respective Intended Tax
Treatment or (ii) such action or omission would be inconsistent with the Tax
Opinion Representations of such Party, except, in each case, as otherwise
expressly required or permitted by the Transaction Agreement, this Agreement or
any other Ancillary Agreement.

 

SECTION 5.02.                 Restricted Actions.  (a) Subject to
Section 5.02(b), on or before the second anniversary of the Distribution Date
each Party shall not (and shall cause its Subsidiaries not to), in a single
transaction or a series of transactions:

 

(i)                                     enter into or permit any Proposed
Acquisition Transaction;

 

(ii)                                  liquidate (or partially liquidate),
whether by merger, consolidation or otherwise;

 

(iii)                               cease to be engaged in the active conduct
(within the meaning of Section 355(b)(1)(A) of the Code) of any of the trades or
businesses forming the basis of the opinions of counsel obtained pursuant to
Section 8.16(b) of the Transaction Agreement (an “Active Trade or Business”);

 

14

--------------------------------------------------------------------------------


 

(iv)                              sell or transfer 30% or more of the gross
assets of the Active Trade or Business of such Party or 30% or more of the
consolidated gross assets that such Party held immediately before the
Distribution; or

 

(v)                                 redeem or otherwise repurchase (directly or
indirectly) any Equity of such Party, except to the extent such redemptions or
repurchases satisfy Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect
prior to its amendment by Revenue Procedure 2003-48).

 

(b)                                 A Party may take or permit, or may cause or
permit its Subsidiaries to take, an action that would otherwise violate
Section 5.02(a) if such Party provides the other Party with Legal Comfort with
respect to such action.

 

(c)                                  The provisions of this Section 5.02 are
intended to monitor compliance with Section 355 of the Code and shall be
interpreted accordingly.  Any clarification of, or change in, Section 355 of the
Code or the Regulations thereunder shall be incorporated into this Section 5.02
and its interpretation to the extent such clarification or change applies to the
actions or permissions addressed in this Section 5.02, provided that no such
clarification or change shall have the effect of permitting any action otherwise
prohibited under this Section 5.02.

 

SECTION 5.03.                 Procedures Regarding Legal Comfort.  If either
Party seeks to obtain Legal Comfort for purposes of Section 5.02(b), the other
Party, at the request of the seeking Party, shall use commercially reasonable
efforts to expeditiously obtain, or assist the seeking Party in obtaining, such
Legal Comfort (including by executing and delivering to counsel or the IRS
customary letters of representation).  Neither Party shall be required to take
any action pursuant to this Section 5.03 if, upon request, the other Party fails
to certify that all information and representations relating to such other Party
(or any Subsidiary thereof) in the relevant documents are true, correct and
complete or fails to obtain certification from any counterparty to any Proposed
Acquisition Transaction of such other Party that all information and
representations relating to such counterparty in the relevant documents are
true, correct and complete.  The seeking Party shall reimburse the other Party
for all reasonable out-of-pocket costs and expenses incurred by such other Party
(or any Subsidiary thereof) in obtaining Legal Comfort.

 

SECTION 5.04.                 Notification and Certification Regarding Certain
Acquisition Transactions.  If Sporting proposes to enter into any 25%
Acquisition Transaction or permit any 25% Acquisition Transaction to occur at
any time during the 30-month period following the Distribution Date, Sporting
shall undertake in good faith to provide ATK, no later than 10 Business Days
following the signing of any written agreement with respect to such 25%
Acquisition Transaction or obtaining knowledge of the occurrence of any such 25%
Acquisition Transaction that takes place without written agreement, with a
written description of such transaction (including the type and amount of Equity
of Sporting to be acquired) and additional information as ATK may reasonably
request; provided, that in no case shall Sporting be required to provide ATK
with any material non-public information.

 

15

--------------------------------------------------------------------------------


 

SECTION 5.05.                 Reporting.  ATK and Sporting shall (i) timely file
any appropriate information and statements (including as required by
Section 6045B of the Code and Section 1.355-5 and, to the extent applicable,
Section 1.368-3 of the Regulations) to report each of the Sporting Transfers,
Distribution and Merger as qualifying for its respective Intended Tax Treatment
and (ii) absent a change of Law or an applicable Determination otherwise, not
take any position on any Tax Return (or otherwise with a Taxing Authority) that
is inconsistent with such qualification.

 

SECTION 5.06.                 Protective Section 336(e) Election.  With respect
to each of the entities listed in Schedule 5.06, the Parties agree that (a) this
Agreement constitutes a written, binding agreement to make a Protective
Section 336(e) Election for such entity (it being understood, for the avoidance
of doubt, that such Protective Section 336(e) Election shall have a Tax effect
on the Parties only if (x) Section 355(d) or 355(e) of the Code applies to the
Distribution or (y) the Distribution otherwise fails to qualify for
nonrecognition treatment under Section 355(c) of the Code) and (b) ATK shall
timely make such Protective Section 336(e) Election and timely file such forms
as may be contemplated by applicable Tax law or administrative practice to
effect each such Protective Section 336(e) Election, except that Sporting shall
have the exclusive right to prepare and file (i) the relevant purchase price
allocation and any corresponding IRS Form 8883 (or any successor thereto) and
(ii) any similar forms required or permitted to be filed under U.S. state or
local Law in connection with such Protective Section 336(e) Election.  To the
extent the Distribution constitutes a “qualified stock disposition” (as defined
in Section 1.336-1(b)(6) of the Regulations) pursuant to a Determination, the
Parties shall not and shall not permit any of their respective Subsidiaries to,
take any position for Tax purposes inconsistent with any of the Protective
Section 336(e) Elections, except as may be required pursuant to a Determination.

 

ARTICLE VI

 

Procedural Matters

 

SECTION 6.01.                 Cooperation.  Each Party shall cooperate, and
shall cause its respective Subsidiaries to cooperate, with reasonable requests
from the other Party in matters covered by this Agreement, including in
connection with the preparation and filing of Tax Returns, the calculation of
Taxes, the determination of the proper financial accounting treatment of Tax
items and the conduct and settlement of Tax Contests.  Such cooperation shall
include:

 

(a)                                 retaining until the expiration of the
relevant statute of limitations (including extensions) all Tax Records;

 

(b)                                 providing the other Party reasonable access
to Tax Records and to its personnel (ensuring their cooperation) and premises to
the extent relevant to an obligation, right or liability of the other Party
under this Agreement or otherwise reasonably required by the other Party to
complete Tax Returns or to compute the amount of any payment contemplated by
this Agreement;

 

16

--------------------------------------------------------------------------------


 

(c)                                  providing the other Party with all executed
powers of attorney reasonably necessary to enable the other Party to comply with
the requirements of this Agreement;

 

(d)                                 applying for and otherwise seeking all
reasonably available Tax refunds, credits and offsets to which the other Party
would be entitled (whether in whole or in part) pursuant to Section 3.04; and

 

(e)                                  notifying the other Party prior to
disposing of any relevant Tax Records and affording the other Party the
opportunity to take possession or make copies of such Tax Records at its
discretion.

 

SECTION 6.02.                 Amount and Treatment of Indemnity Payments. 
(a) The amount of any Indemnity Payment and any payment contemplated by
Article II shall be (i) reduced to take into account any Tax benefit actually
realized by the Indemnified Party and its Subsidiaries resulting from the
incurrence of the liability in respect of which the Indemnity Payment is made
and (ii) increased to take into account any Tax cost actually realized by the
Indemnified Party and its Subsidiaries resulting from the receipt of the
Indemnity Payment.

 

(b)                                 For all Tax purposes, each Party shall treat
any payment made between the Parties under this Agreement (i) if made by
Sporting to ATK, as a distribution, immediately before the Distribution, from
Sporting to ATK that reduces ATK’s adjusted tax basis in the Sporting Common
Stock or (ii) if made by ATK to Sporting, as a contribution, immediately before
the Distribution, from ATK to Sporting that increases ATK’s adjusted tax basis
in the Sporting Common Stock, in each case except as otherwise required by
applicable Law or a Determination.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01.                 Survival.  Except as expressly set forth in this
Agreement, the covenants and indemnification obligations in this Agreement shall
survive the Distribution and shall remain in full force and effect.

 

SECTION 7.02.                                   Transaction Agreement.  The
Parties agree that, in the event of a conflict between the terms of this
Agreement and the Transaction Agreement with respect to the subject matter
hereof, the terms of this Agreement shall govern.

 

SECTION 7.03.                                   Confidentiality.  Each Party
hereby acknowledges that Confidential Information of such Party or its
Affiliates may be exchanged with employees and agents of the other Party or its
Affiliates as a result of the activities contemplated by this Agreement.  Each
Party agrees, on behalf of itself and its Affiliates, that such Party’s
obligation to use and keep confidential such Confidential Information of the
other Party and its Affiliates shall be governed by Section 8.03(c) of the
Transaction Agreement.

 

17

--------------------------------------------------------------------------------


 

SECTION 7.04.                                   Counterparts; Effective Time;
Entire Agreement.  (a) This Agreement may be executed in one or more
counterparts, all of which counterparts shall be considered one and the same
agreement, and shall become effective on the later of (i) the consummation of
the Distribution and (ii) the time when one or more counterparts have been
signed by each Party and delivered to the other Party.  This Agreement may be
executed by facsimile signature and a facsimile signature shall constitute an
original for all purposes.

 

(b)                                 This Agreement and the other Transaction
Documents, taken together with the Orbital Disclosure Letter and the ATK
Disclosure Letter, and the Appendices, Exhibits and Schedules hereto and thereto
contain the entire agreement between the Parties with respect to the subject
matter hereof and supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter, and there are no agreements or understandings between the
Parties with respect to the subject matter hereof other than those set forth or
referred to herein or therein.

 

SECTION 7.05.                                   Governing Law; Jurisdiction. 
This Agreement shall be governed by, and construed in accordance with, the Laws
of the State of Delaware, regardless of the Laws that might otherwise govern
under applicable principles of conflicts of laws thereof.  Each of the parties
hereto (a) consents to submit itself to the personal jurisdiction of the
Chancery Court of the State of Delaware or, if the Chancery Court declines to
accept jurisdiction over a particular matter, of any state or U.S. Federal court
within the State of Delaware in the event any dispute arises out of this
Agreement, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(c) agrees that it will not bring any action relating to this Agreement in any
court other than the Chancery Court of the State of Delaware or, if the Chancery
Court declines to accept jurisdiction over a particular matter, any state or
U.S. Federal court within the State of Delaware and (d) waives any right to
trial by jury with respect to any action related to or arising out of this
Agreement.

 

SECTION 7.06.                                   Assignability.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
shall be assigned, in whole or in part, by operation of law or otherwise by
either Party without the prior written consent of the other Party.  Any
purported assignment without such consent shall be void.  Subject to the
preceding sentences, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the Parties and their respective successors and
assigns.  Notwithstanding the foregoing, either Party may assign this Agreement
without consent in connection with (a) a merger transaction in which such Party
is not the surviving entity and the surviving entity acquires or assumes all or
substantially all of such Party’s assets, or (b) upon the sale of all or
substantially all of such Party’s assets; provided, however, that the assignee
expressly assumes in writing all of the obligations of the assigning Party under
this Agreement, and the assigning Party provides written notice and evidence of
such assignment and assumption to the non-assigning Party.  No assignment
permitted by this Section 7.06 shall release the assigning Party from liability
for the full performance of its obligations under this Agreement.

 

18

--------------------------------------------------------------------------------


 

SECTION 7.07.                                   Third-Party Beneficiaries. 
(a)  The provisions of this Agreement are solely for the benefit of the Parties
hereto and are not intended to confer upon any Person except the Parties hereto
any rights or remedies hereunder and (b) there are no third-party beneficiaries
of this Agreement and this Agreement shall not provide any third Person with any
remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement.

 

SECTION 7.08.                                   Notices.  All notices, requests,
claims, demands and other communications under this Agreement shall be in
writing and shall be provided in the manner set forth in the Transaction
Agreement.  In addition, copies of all documents mentioned in the preceding
sentence shall also be sent to the address set forth below:

 

If to ATK, to:

 

 

 

 

 

Orbital ATK, Inc.

 

 

45101 Warp Drive

 

 

Dulles, VA 20166

 

 

Attn: David W. Thompson, Chief Executive Officer

 

 

Facsimile: (703) 406-3509

 

 

Email: dwt@orbital.com

 

 

 

with a copy to:

 

 

 

 

 

Hogan Lovells US LLP

 

 

Columbia Square

 

 

555 Thirteenth Street, NW

 

 

Washington, DC 20004

 

 

Attn:

H. Todd Miller

 

 

 

John C. Montague

 

 

 

 

 

Facsimile: (202) 637-5910

 

 

Email: todd.miller@hoganlovells.com and john.montague@hoganlovells.com

 

 

 

If to Sporting, to:

 

 

 

 

 

Vista Outdoor Inc.

 

 

938 University Park Boulevard, Suite 200

 

 

Clearfield, UT 84015

 

 

Attn: Scott D. Chaplin, Senior Vice President, General Counsel and Corporate
Secretary

 

 

Facsimile: (801) 779-4620

 

 

Email: Scott.Chaplin@vistaoutdoor.com

 

19

--------------------------------------------------------------------------------


 

with a copy to:

 

 

 

 

 

Cravath, Swaine & Moore LLP

 

 

Worldwide Plaza

 

 

825 Eighth Avenue

 

 

New York, NY 10019

 

 

Attn:

Stephen L. Gordon

 

 

 

J. Leonard Teti II

 

 

 

 

 

Facsimile: (212) 474-3700

 

 

Email: gordon@cravath.com and lteti@cravath.com

 

Either Party may, by notice to the other Party, change the address to which such
copies of documents are to be given.

 

SECTION 7.09.                                   Severability.  If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any rule or Law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either Party.  Upon
any such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible to the end that the transactions contemplated hereby are fulfilled to
the extent possible.

 

SECTION 7.10.                                   Headings.  The article, section
and paragraph headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

SECTION 7.11.                                   Waivers of Default.  No failure
or delay of either Party (or its Subsidiaries) in exercising any right or remedy
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power.  Waiver by either Party hereto of any default by the other
Party hereto of any provision of this Agreement shall not be deemed a waiver by
the waiving Party of any subsequent or other default.

 

SECTION 7.12.                                   Specific Performance.  The
Parties agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Chancery Court of the State of Delaware or, if the Chancery
Court declines to accept jurisdiction over a particular matter, in any state or
U.S. Federal court within the State of Delaware, this being in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative.

 

20

--------------------------------------------------------------------------------


 

SECTION 7.13.           Amendments.   No provisions of this Agreement shall be
deemed waived, amended, supplemented or modified by either Party hereto, unless
such waiver, amendment, supplement or modification is in writing and signed by
the authorized representative of each Party.

 

SECTION 7.14.           Interpretation.   The rules of interpretation set forth
in Section 12.04 of the Transaction Agreement shall be incorporated by reference
to this Agreement, mutatis mutandis.  NOTWITHSTANDING THE FOREGOING, THE PURPOSE
OF ARTICLE V IS TO ENSURE THAT EACH OF THE SPORTING TRANSFERS, DISTRIBUTION AND
MERGER QUALIFY FOR ITS RESPECTIVE INTENDED TAX TREATMENT AND, ACCORDINGLY, THE
PARTIES AGREE THAT THE LANGUAGE THEREOF SHALL BE INTERPRETED IN A MANNER THAT
SERVES THIS PURPOSE TO THE GREATEST EXTENT POSSIBLE.

 

SECTION 7.15.           Compliance by Subsidiaries.  The Parties shall cause
their respective Affiliates to comply with this Agreement.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

Alliant Techsystems Inc.,

 

 

 

by

 

 

 

/s/ Scott Chaplin

 

 

Name:

 

 

Title:

 

 

 

Vista Outdoor Inc.,

 

 

 

by

 

 

 

/s/ Scott Chaplin

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1.01

 

Designated Sporting Representations

 

The following Tax Opinion Representations of ATK will constitute Designated
Sporting Representations:

 

4 and 5 to the extent they apply to representations, warranties, covenants,
agreements, and statements of intent made regarding (i) the Active Trade or
Business of Sporting or (ii) Sporting’s knowledge of any plan or intention for
the Distribution to be used principally as a device for the distribution of the
earnings and profits of ATK or Sporting

 

18

 

19, 25, 28, and 29 insofar as they apply to Sporting

 

--------------------------------------------------------------------------------


 

Schedule 2.02

 

Hypothetical Sporting Tax Return Preparation Principles

 

The Hypothetical Sporting Tax Return shall be prepared on a basis consistent
with past practice, except that the Hypothetical Sporting Tax Return shall be
prepared in a manner consistent with the following principles:

 

1.              the taxable period began on April 1, 2014 and ended at the end
of the Distribution Date;

 

2.              all items of income, gain, loss, deduction and credit of the
Sporting Business during the taxable period, but only such items, shall be
included;

 

3.              for purposes of paragraph 2 above, an item shall be considered
an item of the Sporting Business during the taxable period to the extent such
item is (i) allocated to the taxable period and (ii) not allocated to the Acadia
Business, in each case pursuant to this Schedule 2.02;

 

4.              except as otherwise provided in this Schedule 2.02, (i) the
extent to which each item of income, gain, loss, deduction or credit is
allocated to the taxable period and to the Acadia Business shall be determined
in a manner consistent in all material respects with the manner in which such
item (or a similar item) was allocated to the taxable period and to the Acadia
Business for purposes of preparing the Reference Balance Sheets, Interim Period
Cash Flow Statement or Adjusted Cash Flow Amount or (ii) if such item (or a
similar item) was not taken into account in preparing the Reference Balance
Sheets, Interim Period Cash Flow Statement or Adjusted Cash Flow Amount, then
reasonable allocation methods shall be used to allocate all or a portion of such
item (A) to the taxable period and (B) to the Acadia Business;

 

5.              all deductions for out-of-pocket costs and expenses (including
change-of-control payments and breakage fees) incurred in connection with the
Transactions by any member of the Combined Group shall be allocated in their
entirety to the Sporting Business (and not to the Acadia Business) and shall be
treated as having accrued in their entirety on or before the Distribution Date;

 

6.              in the case of any deferred intercompany transaction taken into
account as a result of the Transactions, each item of income, gain, loss,
deduction or credit arising out of such deferred intercompany transaction shall
be allocated to the Sporting Business (and not to the Acadia Business);

 

7.              in the case of any item of income, gain, loss, deduction or
credit arising as a result of the allocation, transfer or exchange of a Taxable
Rabbi Trust Asset pursuant to and in accordance with Section 8.07(h)(ii) of the
Transaction Agreement, the amount of such item that shall be allocated to the
taxable period and to the Sporting Business shall equal the product of (i) the
amount of such item and (ii) a fraction, (A) the numerator of which is the total
value of all Taxable Rabbi Trust Assets (or the cash and marketable securities
for which Taxable Rabbi Trust

 

--------------------------------------------------------------------------------


 

Assets are exchanged) allocated and transferred to Sporting Rabbi Trusts
pursuant to and in accordance with Section 8.07(h)(ii) of the Transaction
Agreement and (B) the denominator of which is the total value of all Taxable
Rabbi Trust Assets, in each case valued as of the applicable Nonqualified Plan
Transfer Date;

 

8.              the taxable period for any flow-through entity or “controlled
foreign corporation” (within the meaning of Section 957(a) of the Code or any
comparable U.S. state or local or foreign Law) in which any member of the
Combined Group directly or indirectly owns or has owned Equity ended at the end
of the Distribution Date;

 

9.              each of the Sporting Transfers, Distribution and Merger
qualified for its respective Intended Tax Treatment;

 

10.       notwithstanding paragraphs 2, 3 and 4 above, the Payments and Credits
with respect to the Hypothetical Sporting Tax Return shall include the amount of
all estimated income Tax payments made in respect of all consolidated, combined,
unitary or similar groups that include Acadia or any Acadia Subsidiary, on the
one hand, and Sporting or any Sporting Subsidiary, on the other hand; and

 

11.       for purposes of calculating the Total Tax with respect to the
Hypothetical Sporting Tax Return, three percent (3%) shall be added to each U.S.
Federal corporate income Tax rate that would otherwise apply.

 

For purposes of paragraph 7 of this Schedule 2.02, “Taxable Rabbi Trust Asset”
means any non-marketable asset (including any corporate-owned life insurance
policy) that is (i) held in an Acadia Rabbi Trust immediately prior to the
applicable Nonqualified Plan Transfer Date and (ii) allocated and transferred,
or exchanged for cash or marketable securities all or a portion of which is
allocated and transferred, to a Sporting Rabbi Trust pursuant to and in
accordance with Section 8.07(h)(ii) of the Transaction Agreement, but only if
that such allocation, transfer or exchange gives rise to any item of income,
gain, loss, deduction or credit.

 

--------------------------------------------------------------------------------


 

Schedule 4.01(a)

 

ATK Prepared Tax Returns

 

All Sporting Separate Tax Returns for (a) income Taxes for any taxable period
that includes the Distribution and (b) non-income Taxes, other than the Federal
Firearms and Ammunition Excise Tax, that are due prior to the termination of Tax
services pursuant to the Transition Services Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 5.06

 

Protective Section 336(e) Elections

 

1.              Sporting

 

2.              ATK Commercial Ammunition Holdings Company, Inc.

 

3.              ATK Commercial Ammunition Company Inc.

 

4.              Federal Cartridge Company

 

5.              Eagle Industries Unlimited, Inc.

 

6.              Eagle New Bedford, Inc.

 

--------------------------------------------------------------------------------